Citation Nr: 1213321	
Decision Date: 04/12/12    Archive Date: 04/26/12	

DOCKET NO.  08-15 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability, claimed as early degenerative spondylosis with moderate facetal arthrosis of the thoracolumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1974, and from July 1975 to July 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Upon review of this case, it is unclear whether, in addition to the issues currently before the Board, the Veteran seeks entitlement to an increased evaluation for service-connected bilateral sensorineural hearing loss.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  The issue, however, is referred to the RO for clarification, and, if necessary, appropriate action.

The appeal to the issue of entitlement to service connection for a chronic low back disorder is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDING OF FACT

The Veteran currently suffers from constant, recurrent bilateral tinnitus for which he is in receipt of a 10 percent evaluation, the maximum evaluation available for that disability.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for constant bilateral tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  He was also informed how VA established effective dates and disability ratings.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him a VA examination.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA and private treatment records and examination reports, and various statements by his wife and daughters.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for service-connected tinnitus.  In pertinent part, it is contended that current manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 10 percent schedular evaluation now assigned.  

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

In the case at hand, at the time of a VA audiometric examination in April 2005, the Veteran complained of bilateral tinnitus which occurred on a daily basis.  According to the Veteran, his tinnitus "came and went" in quiet, but was constant in the presence of noise.  

At an April 2005 VA otologic examination the Veteran complained of intermittent ringing in both ears which had been present for many years.  Physical examination revealed the presence of bilateral hearing loss and bilateral tinnitus.  The pertinent diagnosis noted was bilateral tinnitus secondary to hearing loss.  

At the time of a private otologic/audiometric evaluation in April 2007, the Veteran described his tinnitus as bilateral and intermittent, with a "hum and thumping sound" that was distinct from his pulse.  Physical examination was positive for the presence of ringing in the Veteran's ears.  The pertinent diagnosis noted was subjective tinnitus.

During the course of a VA outpatient hearing aid evaluation in January 2008, the Veteran gave a history of "longstanding tinnitus in both ears." The pertinent diagnosis noted was mild bilateral sensorineural hearing loss.  

Pursuant to applicable law and regulation, a 10 percent evaluation is warranted for recurrent tinnitus, with only a single evaluation assigned whether the sound is perceived in one ear or both ears, or in the Veteran's head.  38 C.F.R. § 4.87, Diagnostic Code 6260.  While it is clear that, based on the evidence of record, the Veteran suffers from a constant bilateral tinnitus, the 10 percent evaluation currently in effect represents the maximum schedular evaluation available for that particular disability.  Accordingly, an increased evaluation for the Veteran's service-connected tinnitus is not in order.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  In the case at hand, however, it is clear that over the course of the Veteran's current appeal, symptomatology attributable to tinnitus has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected tinnitus is appropriately contemplated by the Rating Schedule.  There is no evidence that tinnitus has required frequent hospitalizations, that tinnitus has caused a marked interference with employment, or that the Veteran's tinnitus is manifested by factors which are beyond the governing norm in rating veterans who suffer from this disorder.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

An evaluation in excess of 10 percent for service-connected tinnitus is denied.  


REMAND

The Veteran seeks entitlement to service connection for a chronic low back disability.  However, the pertinent evidence on file raises questions as to the exact nature and etiology of any current back disability.

The service treatment records disclose that, in November 1971, the Veteran was seen for a complaint of low back pain.  Treatment at the time was with medication.  During the period from April to September 1976, the Veteran was once again seen for complaints of low back pain which, based on the evidence of record, was somewhat refractory to treatment.

At the time of a private medical examination in October 1999, the Veteran described suffering from "chronic low back pain due to increasing weight and a lack of exercise."  Private magnetic resonance imaging conducted in June 2006 yielded results consistent with moderate facetal arthrosis, joint effusion, and early degenerative spondylosis at the levels of the third and fourth, and fourth and fifth lumbar vertebrae, in conjunction with borderline central and foraminal dimensions at the L4-5 level, but no focal discal extrusion.

The Board notes that, on various occasions during the course of the current appeal, the Veteran has indicated that, following his discharge from service, he worked for approximately 18 to 20 years as a police officer.  However, records of that employment, including any employer physical examination reports, are not at this time part of the Veteran's claims folder.  Moreover, while in July 2007, a VA physician indicated that he could not offer an opinion regarding the relationship between the Veteran's current low back disability and his period of active military service "without speculation," no rationale was offered for that particular conclusion.  Significantly, in rendering a nexus opinion, the examiner must, at a minimum, explain what facts cannot be determined and why.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection. Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran and request that he provide the full name and address of the police department where he reportedly worked for approximately 20 years.  Following receipt of that information, the RO/AMC should contact the police department in question, with a request that they provide copies of any and all records (including reports of physical examinations) of the Veteran's employment with their department.  The Veteran should be requested to sign the necessary authorization for release of such records to VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2008, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Board is particularly interested in securing any medical evidence which addresses the relationship between any current low back disorder and the appellant's active duty service.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  Thereafter, the Veteran must be afforded an orthopedic examination in order to accurately determine the nature and etiology of any diagnosed low back disability.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran's current low back disability at least as likely as not had its origin during, or is in some way the result of, his period of active military service.  A complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must also specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the records reviewed in Virtual VA. 

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether the Veteran's low back disorder is related to service he/she must provide the basis for the conclusion. 

4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a low back disability, claimed as early degenerative spondylosis with moderate facetal arthrosis of the thoracolumbar spine.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since May 2008.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


